Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 1 of 52

ill in this information to identify your case: : F LE

_ Dilip Lal

  

 

 

 

Peblort  —sarvams viaa Ware (aatNane NOV 02 2018

rele filing) First Name Middle Name Last Name Cc le rk > U. S.B an kru ptcy,

United States Bankruptcy Court for the: Middle District of Florida Orlando D ivision

Case number 6:18-bk-06465 () Check if this is an
(if known) amended filing

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

al Summarize Your Assets

     

 

 

. Seg EEE.
Value of what-you‘own. :.»
1. Schedule A/B: Property (Official Form 106A/B) : 562.000.00
1a. Copy line 55, Total real estate, from Schedule A/B ......csscccssccssevessscssscescecseessecsensessaesssusssesaenessnansssenesseneetadgeceerevenseeeasenee $ ,
1b. Copy line 62, Total personal property, from Schedule A/B.........cscecsessseeneteeeeeenes desaeeaaseecetseasarsnserecsesaesenseouersusensessaaees $ 25,100.00
1c. Copy line 63, Total of all property on Schedule A/B 587,100.00

 

 

 

 

aa summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

 

 

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) , ooo
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F.........cscsecsceiseessssnerseeseeee $n

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] Of Schedule E/F .......seeesserssessesnesseetssen +5 0.00
Your total liabilities 3__ 748,000.00

 

 

 

a a Summarize Your Income and Expenses

 

4. Schedule |: Your Income (Official Form 1061) 3 000.00
Copy your combined monthly income from line 12 Of Schedule | ........csesseeseceseecsesseseesecesnsseessesaessensesecsseseseessensessessseasensess $

5. Schedule J: Your Expenses (Official Form 106J) 3 585.00
Copy your monthly expenses from line 22¢ of Schedule J o....ecccssesssssescsssssesseessesensenssessassesseesereseessneneessssessataeeessosaseasenseee $ , .

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 2 of 52
Dilip Lal 6:18-bk-06465

Case number (known).

es

Debtor 1

 

First Name Middle Name Last Name

RE answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

UL) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Y Yes

 

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

UI) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official 3.0 00 00
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ ’ .

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

. «at ; , 0.00

9a. Domestic support obligations (Copy line 6a.) $,
. . 0.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
; a ; tect ; 0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $
. 0.00

9d. Student loans. (Copy line 6f.) $
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.) OO —_
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 3 of 52

ill in this information to identify your case and this filing:

 

 

Dilip Lal
Debtor 1
First Name Middle Name Last Name
Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465

Case number

 

C) Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property | . 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

| ao Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C) No. Go to Part 2.
Y Yes. Where is the property?

 

 

What is the property? Check all that apply. Cialis’ or tage mptions. Put

      

      
     

 

 

 

 

 

 

 

 

8142 Via Rosa © Single-family home cured claims on Schedule D:-_ °
. - = — Q Duplex or multi-unit building Claims Secured by Prope iy. us
Street address, if available, or other description - ; . Ba ata SUS Mod ITE
C2 Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
O Land 5 62,000.00 , 582,000.00
Orlando fl 32836 Cl investment property neserit ,
- () Timeshare. escribe the nature of your ownership
City State ZIP Code 0 oth interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one. Wellsfargo Bank
USA ( Debtor 4 only
County UJ) Debtor 2 only

Q Debtor 1 and Debtor 2 only (L) Check if this is community property

see instructions
C2) At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.
QJ Single-family home
1.2, C) Duplex or multi-unit building

 

 

 

Street address, if available, or other description

 

 

 

 

 

 

LY Condominium or cooperative Current value of the Current value of the
(] Manufactured or mobile home entire property? portion you own?
CJ Land $ $
Cl investment property ‘
O Timeshare Describe the nature of your ownership
City State ZIP Code interest (such as fee simple, tenancy by
Q) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
() Debtor 1 only
County Q) Debtor 2 only
() Debtor 1 and Debtor 2 only C) Check if this is community property
LJ At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Case 6:18-bk-06465-KSJ Doci3_ Filed 11/02/18 Page 4

 

£5
he06465

 

 

       
 

‘Dili
Debtor 4 II p Lal Case number (known)
First Name Middte Name Last Name
What is the property? Check all that apply. Do fot deduct secured claims or exemptions, Put
( Single-family home “the: amount of'any secured Claims :on.Schedule D: *
1.3. 9 y Creditors: Who Have: Claims Secured by Property.

 

Street address, if available, or other description

 

 

 

CQ) Duplex or multi-unit building
UL} Condominium or cooperative
CL) Manufactured or mobile home

 

 

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

LJ Land $ $
C) Investment property
City State. ZIPGode J Timeshare Describe the nature of your ownership
Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
7 Q) Debtor 1 only
ounty Q) Debtor 2 only :
C) Debtor 1 and Debtor 2 only C) Check if this is community property
(C) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 562,000.00
you have attached for Part 1. Write that number here. .................ceceseesees qenelaudeseueueesesepssetatncerscuceseccesensentetaparsens >

 

 

 

ee Describe Your Vehicles

 

LI) No
WH Yes
31, Make: Honda
Model: CRV
2007
Year:
119k

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

Make:
Model:

Year:

3.2.

Approximate mileage:

Other information:

 

 

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.

CJ Debtor 1 only

C) Debtor 2 only

L) Debtor 1 and Debtor 2 only

} At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CL) Debtor 1 only

CJ Debtor 2 only

QJ Debtor 1 and Debtor 2 only

) At least one of the debtors and another

() Check if this is community property (see
instructions)

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Do.not deduct secured'claims or. exemptions: Put ~
é@ amount of any: secured claims’on: Schedule D:. .:
reditars Who Have! Claims Secured:by Property.

 

  
 

 

Current value of the Current value of the
entire property? portion you own?

5,000.00 5,000.00

$

   

Q Do.not deduct'secure claims or exemptions. Put
:= the’ amount of any seciited claims on Schedule D:
2 Creditors Who ‘Have Claims Secured by Property. ~

 

Current value of the Current value of the
entire property? portion you own?

 

Official Form 106A/B

Schedule A/B: Property

page 2

 
 

Case 6:18-bk-06465-KSJ Doci3 Filed 11/02/18 Pa G8. Pa 206465

 

 

 

 

 

. ‘Dilip Lal
Debtor 1 p Case number en
First Name Middle Name Last Name
3.3, Make: Who has an interest in the property? Check one.
Model: Q) Debtor 1 only
: C) Debtor 2 only *
Year: Current value of the Current value of the

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

Year:

3.4.

Approximate mileage:

Other information:

 

 

 

 

L) Debtor 1 and Debtor 2 only
L) At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

LL] Debtor 2 only

CJ Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

Q) Check if this is community property (see
instructions)

entire property? portion you own?

 
 
 
 
  

 

claims. or exemptions. “Put -
ured claims on Schedule D:
laims Secured. by Property.

 

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

YW No
UI Yes

Make:
Model:
Year:

4.1.

Other information:

 

 

 

 

If you own or have more than one, list here:

Make:
Model:

Year:

4.2.

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.

C] Debtor 4 only

L] Debtor 2 only

Q) Debtor 1 and Debtor 2 only

LI) At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

C) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

Ld At least one of the debtors and another

() Check if this is community property (see
instructions)

     
 

   

 

Dor not deduct secured: claims or exemptions: F Put
i : red claims-on: Schedule D: *

 

Current value of the Current value of the
entire property? portion you own?

 
   
 

 

 

ot deduct secured claims oF. exemptions. Put’
1 amount of any: secured claimson-Schedule D::
editors: Who Have: Claims Secured by Property. :

Current value of the Current value of the
entire property? portion you own?

 

5,000.00

 

 

 

Official Form 106A/B

Schedule A/B: Property

page 3

 
: Dilip Lal

First Name Middle Name Last Name

FEE ve scrive Your Personal and Household Items

Debtor 1 Case number (it known)

 

Case 6:18-bk-06465-KSJ Doci3_ Filed 11/02/18 Page. fb PDea65

 

me

  
 

Do you own or have any legal or equitable interest in any'of the following ite

 

     

6, Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C) No

 

Current value of the
portion you own? |

 
  
     

orexemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0: not deduct secured claims -

 

 

 

 

 

Yes. Describe......... Kitchenware, appliances $ 1,200.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
Q) No
Yes. Describe.......... TV, Audio System, Speakers, Cell Phone 5 500.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
id No
L) Yes. Describe.......... 5 0.0
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
UL) No :
L) Yes. Describe.......... Golf Clubs, photographic $ 300.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Wd No
CL) Yes. Describe.......... $ 0.0
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CI No
4 Yes. Describe.......... clothes and accessories $ 500.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
ON
d ve . 5 300.00
Yes. Describe.......... watches
13.Non-farm animals
Examples: Dogs, cats, birds, horses
No
C) Yes. Describe.......... $
14. Any other personal and household items you did not already list, including any health aids you did not list
id No
C) Yes. Give specific §
information. ............
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 2800.00
for Part 3, Write that mumber here ...........ccccccssssseccssssssssssssssssssscssssssssescessssesesessssenssessusesecescunmeseesarsnsseesansecessuaseeacnnsecsesenseceeenenestecs >
Official Form 106A/B Schedule A/B: Property page 4
Case 6:18-bk-06465-KSJ Doc13 _ Filed 11/02/18 Page (be de465

 

 

 

‘ Dilip Lal
Debtor 1 p Case number ¢fknown)
Fitst Name Middle Name Last Name
a Describe Your Financial Assets

Current value of the
4, portion you own?.
Do not deduct secured claims :

  

Do you’ M

 

  
 

mn oF have any legal or equitable interest in any

    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“oF exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
CL) No .
d VOSS oe cccccescccscsssssscessssessecsenssssssesaeessesssessessususessevensesscesevssaseusesusssavenspevevecevsdssesseusassueususivseaeaceususeenseseaaeaueerseese CASI. cecccccccccccccsssccees $ 100.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
C) No
A Yes. Institution name:
17.1, Checking account: Chase Bank $ 1200.00
17.2. Checking account: Suntrust $ 1000.00
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks .
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
CY Yes. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
A No Name of entity: . . % of ownership:
I Yes. Give specific 0% %
information about 0
111) -) 0) 0% %
0% % 5

 

 

 

Official Form 106A/B Schedule A/B: Property , page 5
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a Case 6:18-bk-06465-KSJ Doc13_ Filed 11/02/18 Page. # of 2
D ‘ Dilip Lal :18-bk-06465
ebtor 1 Case number ¢rknown).
First Name Middle Name Last Name
20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
i
i
No
(C) Yes. Give specific  [ssuer name: ;
information about
tROM..ccsscsccsssssseeeee $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
U2 Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
i
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
id No
i Institution name or individual:
Electric: $.
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: 5
Other: $
if
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
UW No
DD VeS veces Issuer name and description:
$
3

 

 

 

Official Form 106A/B Schedule A/B: Property page 6
Case 6:18-bk-06465-KSJ Doci3_ Filed 11/02/18 Page. Pb de465

Case number (it known)

‘ Dilip Lal

First Name Middle Name Last Name

Debtor 1

 

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
es

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No
L} Yes. Give specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WY No

CL) Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Y No

C) Yes. Give specific
information about them... $

 

 

 

 

 
 
 
 
 

Current value of the

‘portion you own?

‘Do not:deduct secured °
claims or exemptions... -

“Money oF property owed to you?

 
 
 

   

28. Tax refunds owed to you

YW No

C) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. oo... eee

 

Federal:

Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

YU No

 

 

 

 

 

LJ Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else ~
YW No
L) Yes. Give specific information...............
$

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
ase 6:18-bk-06465-KSJ Doc13_ Filed 11/02/18 Pages 43 o> 66465

Case number (if known)

‘ Dilip Lat’

First Name Middle Name Last Name

‘

Débtor 4

 

 

 

31. Interests in insurance policies .
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

W No

Q) Yes. Name the insurance company = Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

id No

LI Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

'% NT)

LY Yes. Describe each Claim. oo...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No

CI Yes. Describe each claim. occ.

 

 

 

 

35. Any financial assets you did not already list

id No

CL) Yes. Give specific information............ $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 2300.00
for Part 4. Write that mumber here ............cscsccssssssccsssessssssssecssssesssssssessssveanssuessesasesssssscseessssesssssecssssessssusssssescessascessecesssseesseseesssseessase » $ ’ ‘

 

 

 

EEE Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.

L) Yes. Go to line 38. ce wwteptte \euney wut vw
Current value of the
portion you own?

Do not deduct secured claims

or-exemptions..:":"_

38.Accounts receivable or commissions you already earned

4 No
L) Yes. Describe.......

 

 

 

 

 

5
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
QO) No
\d Yes. Descrite...... printer, Fax Machine, Label Printer $ §,000.00

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
(Case 6:18-bk-06465-KSJ_ Doc13_ Filed 11/02/18 Page.) Ol Ge465

Case number (it known),

‘ Dilip La

First Name Middle Name Last Name

Debtor 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
LJ) No
i . . .00
@ Yes. Describe....... Packaging machine | 5 10,000.0
41. Inventory
Wd No |
Q) Yes. Describe....... p
42. Interests in partnerships or joint ventures
W No ;
C) Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $
43, Customer lists, mailing lists, or other compilations
Wd No
CL) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
CL) No ‘
Q) Yes. Describe........
$
44. Any business-related property you did not already list
Wd No
L) Yes. Give specific $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 15,000.00
for Part 5. Write that mumber Here oc ccccscsssssscssescssscssssecssssessaseesssecssessesnecessecsssecsssecssssesssessssscasuecssscssuuesseesesesiueessiessasecsseeeesses >

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wf No. Go to Part 7.
L] Yes. Go to line 47.

pane or Ye BL
‘Current value of the -
‘portion you own? |
‘Do not deduct secured claims |}

 

 

47, Farm animals
Examples: Livestock, poultry, farm-raised fish

WW No

 

0.0

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
* Dilip L

Débtor 1

 

First Name

No
LI Yes. Give specific
information. ............

UW No

UW No

C) Yes. Give specific
information.............

Middle Name

48. Crops—either growing or harvested

Last Namo

fase 6:18-bk-06465-KSJ Doc13_ Filed 11/02/18 Page 464 66465

Case number (it known),

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

51.Any farm- and commercial fishing-related property you did not already list

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here

 

0.0

 

 

 

SAE vescribe All Property You Own or Have an Interest in That You Did Not List Above

 

YW No

C) Yes. Give specific
information. ............

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here

 

0.0

 

 

 

 

56. Part 2: Total vehicles, line 5

58. Part 4: Total financial assets, line 36

§7.Part 3: Total personal and household items, line 15

89. Part 5: Total business-related property, line 45

61. Part 7: Total other property not listed, line 54

62. Total personal property. Add lines 56 through 61. .........eeeee

ee the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2

5,000.00

2,800.00

2,300.00

15,000.00

60. Part 6: Total farm- and fishing-related property, line 52 $

+$

0.00

0.00

 

 

5 25,100.00

 

 

Copy personal property total >

63. Total of all property on Schedule A/B. Add line 55 + line 62.0... a ccsescccseeceecedesseeeeceerseereteneessececnensetenssersrsienacneeneensates

562,000.00

 

+s 25,100.00

 

 

587,100.00

 

 

 

 

Official Form 106A/B

Schedule A/B: Property

page 10
cS Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 13 of 52

Fill in this information to identify your case:

Dilip Lal

Debtor 1 p a he
First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465

Case number Cl Check if this is an

{If known) «

 

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying copfect information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Adaitional Page as necessary. On the top of any agditional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain bgnefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with ygu.

C) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the infopmation below.

 

Brief description ofthe property an lin on

 

 

 

 

 

 

 

 

 

Brief

description: . ———————————__ § $

Line from 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: |. ———————————___ § Os

Line from Cl 100% of fair market value, up to
Schedule A/B: . any applicable statutory limit
Brief /

description: ©. ————————————_ §. Os¢$

Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
LJ No
QC) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Q) No
es

 

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Case 6:18-bk-

Dilip Lal

Debtor 1

06465-KSJ Doc 13

 

First Name Middle Name

rare 2: ES Page

Last Name

Filed 11/02/18 Page 14 of 52
6:18-bk-06465

Case number (i known),

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief

description: $ Os

Line from () 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: § Os

Line from C) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief :

description: $ Os

Line from LJ 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief

description: $ Os

Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief .

description: z $ Os

Line from CJ 100% of fair market value, up to
Schedule A/8: ——— any applicable statutory limit
Brief

description: $ Us

Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief .

description: $ Os

Line from 2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ Os

Line from CQ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief

description: $ Os

Line from C) 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief

description: $ Us

Line from C2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ Os

Line from LJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief

description: $ Os

Line from CL) 100% of fair market value, up to
Schedule A/B: | any applicable statutory limit

 

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2 of __

 
‘ Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 15 of 52

ill in this information to identify your case:

  

 

 

Dilip Lal
Debtor 1
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465 C) Check if this is an

iinonny Per amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1245

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contragts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106GY. Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. ifAnore space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to
any additional pages, write your name and case number (if known).

 

 

 
 

part 1: la All of Your PRIORITY Unsecured Claims

 

  
   
 
   
   
  
   
   
   
 
 
 

1. Do any creditors have priority unsecured claims against you?
ld No. Go to Part 2.

 

 

 

Last 4 digits of account number __

 

 

Priority Creditor's Name
When was the debt incurred?

 

Number Street

 

As of the date you file, the claim is Check all that apply.
C) contingent

Q) unliquidated
C) Disputed

 

City State ZIP Code
Who incurred the debt? Check one.
C) Debtor 4 only

QO) Debtor 2 only Type of PRIORITY unsefured claim:
CI Debtor 1 and Debtor 2 only
Q) Atleast one of the debtors and another

QO) Check if this claim is for a community debt

O) Domestic support obligations
C3 Taxes and certain other debts you owe the government
Q) claims for death Sr personal injury while you were

Is the claim subject to offset? intoxicated
C2 No QC) other. Speci

C) Yes

 

 

of account number ___ $ $ $

When was the debt incurred?

 

 

Priority Creditors Name

 

 

 

Number Street
As 6f the date you file, the claim is: Check all that apply.
Contingent
City State ZIP Code () Untiquidated
Who incurred the debt? Check one. 1 Disputed

C) Debtor 1 only

QC) Debtor 2 only

C) Debtor 4 and Debtor 2 only

Q) Atleast one of the debtors and anothe

Q) Check if this claim fs for a community debt

Type of PRIORITY unsecured claim:

) Domestic support obligations

QU] Taxes and certain other debts you owe the government
(J Claims for death or personal injury while you were

 

intoxicated
Is the claim subject to offset? QC) other. Specify
QO) No
C1) Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1of__

 
Debtor 1

Dilip La(ease 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Pagg:16-9k586465

Case number (i known),

 

First Name Middle Name Last Name

   

 

  

 

 

 

 

EE vous PRIORITY Unsecured Claims — Continuation Page_

 
  

 

 

“ Nonpriority

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Afte isting’ any e entries on this s page, number them begi ning wi 1 ith 2.
"oo : “amount
Last4digitsofaccountnumber_ i st CS $ $,
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
C) Contingent
City State ZIP Code QO) unliquidated
O Disputed
Who incurred the debt? Check one.
C) Debtor 4 only Type of PRIORITY unsecured claim:
D1 Debtor 2 only QO) Domestic support obligations
Q) Debtor 1 and Debtor 2 only .
Q) Taxes and certain other debts you owe the government
C2 Atleast one of the debtors and another . _. ,
C) Claims for death or personal injury while you were
QO) Check if this claim is for a community debt intoxicated
C) Other. Specify
Is the claim subject to offset?
OC No
CI Yes
Last4digitsofaccountnumber ss tsi, $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
C) Contingent
City State ZIP Code C] unliquidated
C) Disputed
Who incurred the debt? Check one.
C) Debtor 4 only Type of PRIORITY unsecured claim:
L Debtor 2 only QO) Domestic support obligations
C) Debtor 1 and Debtor 2 only a .
C Atleast one of the debtors and another Taxes and certain other debts you owe the government
C) claims for death or personal injury while you were
C1 Check if this claim is for a community debt intoxicated
C) Other. Specify .
Is the claim subject to offset?
C) No
C) Yes
Last4 digits ofaccountnumber_ i tis $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim Is: Check all that apply.
QC) Contingent
City State ZIP Code Q) unliquidated
QO) Disputed
Who incurred the debt? Check one.
Q) Debtor 4 only Type of PRIORITY unsecured claim:
U1) Debtor 2 only Cl Domestic support obligations
CJ Debtor 4 and Debtor 2 only .
Q (I Taxes and certain other debts you owe the government
At least one of the debtors and another Q) Claims for death or personal injury while you were
Q) Check if this claim is for a community debt intoxicated
(I other. Specify
Is the claim subject to offset?
OQ} No
C) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__ of

 
* ‘Dilip Lal ase 6:18-bk-06465-KSJ_ Doc13_ Filed 11/02/18 Pagé:48-k5@6465

Debtor 4

 

First Name Middle Name Last Name

ee us All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

1 Yes

      
 

     

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

C2 Debtor 2 only

() Debtor 1 and Debtor 2 only

UJ Atleast one of the debtors and another

Cl Check if this claim is for a community debt

Is the claim subject to offset?

 

Case number (known)

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

   

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(2 Contingent
CQ Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

C) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

UC) Debts to pension or profit-sharing plans, and other similar debts

 

A List all of} your nonp ority unsecured claims i in ‘the Alphabetical order of Sach cnr oh holds nt laim. fe a ‘creditor has more > than one

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C) No C) Other. Specify
OC) Yes
4.2 Last 4 digits of accountnumber
Nonpriority Creditors Name When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. QQ Untiquidated
C) Debtor 4 only Q Disputed
Cd Debtor 2 only .
debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
() Atleast one of the debtors and another (2 Student loans
pane oo; . €) Obligations arising out of a separation agreement or divorce
QO) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? (1 Debts to pension or profit-sharing plans, and other similar debts
O) No C) Other. Specify
QC) Yes
4.3 oe
Last 4 digits of account number ___ _
Nonpriority Creditors Name .
When was the debt incurred?
Number Street
Gly Stas TP Code As of the date you file, the claim is: Check all that apply.
) Contingent
Who incurred the debt? Check one. onungen
Q Q Unliquidated
Debtor 1 only i) Disputed
QC) Debtor 2 only
U1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C1 Atleast one of the debtors and another
(2 Student loans
C) Check if this claim is for a community debt Q) Obligations arising out of a separation agreement or divorce
: that you did not report as priority claims
On. claim subject to offset? Cd Debts to pension or profit-sharing plans, and other similar debts
° C) other. Specify
CQ) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of
Debtor 1

 

First Name Middte Name Last Name

‘ Dilip Laase 6:18-bk-06465-KSJ Doc13_ Filed 11/02/18 Pag6:48-k5G6465

ase number (f known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

Last 4 digits of account number ____

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Name

 

_ Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

Q] Check if this claim is for a community debt

Is the claim subject to offset?

OC) No
C) Yes

 

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
CQ) unliquidated
Oo Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

L) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts
C) Other. Specify.

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

_- TT $
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street :
umber fee As of the date you file, the claim is: Check all that apply.
City State ZIP Cods Q Contingent
Q Unliquidated
Who incurred the debt? Check one. Q Disputed
C) Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OC Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as priority claims .
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) other. Specify
Q No
U Yes
Last 4 digits ofaccountnumber_ $
Nonpriority Creditors Name
When was the debt incurred?
Numb Street :
umer ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code (2 Contingent
; () unliquidated
Who incurred the debt? Check one. C2 Disputed
QO) Debtor 4 only
(] Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another () Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims os
Q) Bebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? QC) other. Specify
CI No
QO) Yes
|_| s

page__ of_

 
Debtor 1

Dilip Laase 6:18-bk-06465-KSJ Doc13_ Filed 11/02/18 Pag6:18-k206465

Case number (it know

 

 

First Name

Middle Name

Last Name

Ss List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street U) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1; Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street U) Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street CQ) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber_
City State ZIP Code
Name On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street . . se
Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Ciy State TIP Code Last 4 digits ofaccountnumber

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page__of____
* ebor? Dilip LalCase 6:18-bk-06465-KSJ Doc13_ Filed 11/02/18 Pag6:46-0ks@6465

Debtor 1 Case number (known)

 

First Name Middle Name Last Name

pana: the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

. Domestic support obligations 6a.

 

 

 

Total claim $
. Taxes and certain other debts you owe the
government . 6b. $
. Claims for death or personal injury while you were
intoxicated 6c. $
. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $
. Total. Add lines 6a through 6d. 6e.
$

 

 

 

 

 

 

 

6f. Student loans 6f. $
6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $.
| 6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
Gi. Other. Add all other nonpriority unsecured claims. .
Write that amount here. Gi. +s
i 6j. Total. Add lines 6f through 6). Gj.
i $

 

 

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of__
‘ Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 21 of 52

Fill in this information to identify your case:

Dilip Lal
Debtor
First Name Middle Name Last Name
Debtor 2 W \

 

 

 

(Spouse If filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number 6:18-bk-06465

(if known) ( Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases / 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On’the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on Anis form.

 

 

 

 

 

 

 

 

 

Number Street
City State ZIP Code
aq
Name
Number Street
City State ZIP Code /

 

Name /
Number Street /

City State ZIP Code /

Name /
Number Street VA

City State _ZIPACode

Name J
Number Street /

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page lof.

 

  
Debtor 14

Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 22 of 52

Case number (known),

 

First Name

Middle Name

Last Name

Additional Page if You Have More Contracts or Leases

6:18-bk-06465

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

i
}
id

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Ul

| t

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

no

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

 

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

page __ of
- Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 23 of 52

Fill in this information to identify your case:

 
   

 

 

Debtor 1 Dilip Lal

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465

Case number
(if known)

 

 

 

C) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1245

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)
No
O Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

© No. Goto line 3.
C] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

W No

() Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

| owe the debt ~

 
 

 

 

 

 

Q) Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Q) Schedule E/F, line
Number Street Q Schedule G, line
City State ZIP Code
3.2
QQ) Schedule D, line
Name
Q) Schedule E/F, line
Number Street . Q) Schedule G, line
City State ZIP Code
3.3
Q) Schedule D, line
Name —_—~_—
(2 Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1of____
» o Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 24 of 52
6:18-bk-06465

Debtor 1 Case number (known),
First Name Middle Name Last Name

Additional Page to List More Codebtors

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eS
C) Schedule D, line
Name
QO) Schedule E/F, line
Number Street Cl Schedule G, line
City State ZIP Code
|
i Q) Schedule D, line
ame —
QO) Schedule E/F, tine
Number Street C) Schedule G, line
¢
City State ZIP Code
s
CQ) Schedule D, line
Name
QC) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
|
C) Schedule D, line
Name
OQ) Schedule E/F, line
Number Street LI Schedule G, line
City State ZIP Code
im Q) Schedule D, tine
Name __
Q) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
|
C] Schedule D, line
Name
Q) Schedule E/F, line
Number Street {2 Schedule G, line
City State ZIP Code
|
Q) Schedule D, line
Name _
Q) Schedule E/F, line
Number Street Q) Schedule G, line
City : State ZIP Code 7
B_|
OQ) Schedule D, line
Name ——
Q) Schedule E/F, fine
Number Street C) Schedule G, line
City State Zip Code

 

Official Form 106H Schedule H: Your Codebtors page. of__—
.. . _. Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 25 of 52

ill in this information to identify your case:

 

 

 

Dilip Lal
Debtor 1 p
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465

Case number Check if this is:
(If known)
UJ An amended filing

C) A supplement showing postpetition chapter 13
income as of the following date:

 

 

Official Form 1061 WMT DDT YY
Schedule I: Your Income . 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

nak Describe Employment

1. Fill in your employment
information.

 

 

If you have more than one job,

attach a separate page with

information about additional Employment status CL) Employed L) Employed
employers. A Not employed Q) Not employed
Include part-time, seasonal, or
self-employed work. Self Employed

Occupation may include student Occupation

or homemaker, if it applies. .
Employer's name The Saint Medical Group

Employer's address 7350 Futures Drive, Suite 9A

 

 

 

 

Number Street Number Street

Orlando FL 32819

City State ZIP Code City State ZIP Code
How long employed there? 5 . 5

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

   
 

“or Debtor
pnon-filing spouse ::

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. —2. $ 3,000.00 $

3. Estimate and list monthly overtime pay. 3. + + $

4. Calculate gross income. Add line 2 + line 3. 4, $ 3,000.00 $
Official Form 1061 Schedule I: Your Income

page 1

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 26 of 52
Dilip Lal ° 6:18-bk-06465

a Se

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (known),
First Name Middle Name Last Name
"For Debtor1™:. For Debtor 2 or
ec -non-filing spouse__-
Copy lime 4 Were... esssssessesecseesesesssecesareessneesueessussseceeseessnersaesnsessienneceneeees >4. § 3,000.00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. $ $.
5b. Mandatory contributions for retirement plans 5b. $ $
5c. Voluntary contributions for retirement plans 5c. § $
5d. Required repayments of retirement fund loans 6d. §$ $
5e. Insurance 5e. §$ $
5f. Domestic support obligations . of. $. $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +3 + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c +5d+5e+5f+5g+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. —- 7 6 3,000,00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.0 $
monthly net income. 8a.
8b. Interest and dividends 8b. §$ 0.0 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.0 $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. §. 0.0 $
8e. Social Security 8e. § 0.0 $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies. 0.0
Specify: ef. §$ : $
8g. Pension or retirement income 8g. § 0.0 $
8h. Other monthly income. Specify: " 8h. FS 0.0 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $ 0.0 $
10. Calculate monthly income. Add line 7 + line 9. 3,000.00 + = |s
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $_____ $ 7
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are-not available to pay expenses listed in Schedule J.
e, 0.0
Specify: 11.% $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 3 000.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. 9. :
Combined
monthly income
13.Do you expect an increase or decrease within the year after you file this form?
QL) No. . .
TWictedase IT revenue
Wd Yes. Explain:

 

 

 

 

Official Form 1061 Schedule I: Your Income page 2

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 27 of 52

 

   

ill in this information to identify your case:

Dilip Lal

First Name Middle Name Last Name

  

Debtor 1

 

Check if this is:

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

QJ An amended filing

QlA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465

Case number
{If known)

 

MM / DD/ YYYY

 

Official Form 106J .
Schedule J: Your Expenses 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

HERE Describe Your Household

 

 

1. Is this a joint case?

W No. Go to line 2.
L) Yes. Does Debtor 2 live ina separate household?
No : .
UL) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? WW No ~ .
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and CJ Yes. Fill out this information for Debtor 4 or Debtor 2 age with you?
Debtor 2. each dependent... eee O
Do not state the dependents’ Q No
names. Yes
Q) No
CL) Yes
() No
LY Yes
Q) No
) Yes
C) No
C) Yes
3. Do your expenses include YW No

expenses of people other than
yourself and your dependents? 4 Yes

 

 

ara Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date. .

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I; Your Income (Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 2,500.00
any rent for the ground or lot. 4. $____"
If not included in line 4:
4a. Real estate taxes 4a. § 500.00

, : 100.00

4b. Property, homeowner’s, or renter’s insurance 4b. $
4c, Home maintenance, repair, and upkeep expenses 4c. $ 0.0
4d. Homeowner's association or condominium dues 4d. $ 200.00

 

 

Official Form 106J Schedule J: Your Expenses page 1
Debtor 1
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a. Electricity, heat, natural gas
&b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:
7. Food and housekeeping supplies
8. Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
16a. Life insurance
15b. Health insurance
16c. Vehicle insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 1061).
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

 

Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 28 of 52

 

 

 

 

 

 

 

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

’ 6:18-bk-06465

Case number (i known)

 

6a.
6b.
6c.
6d.

10.

11.

12.

13.

14,

15a.
15b.
15c.

15d.

16.

17a.
17b.
17¢.

17d.

18.

20a.
20b.
20c.
20d.

20e,

$

ff Ff Ff FfF§ Ff Ff Hf H

PPA A H

PAF Ff Ww

PA fh Ff Ff Hf

‘Your expenses °

 

150.00
35.00
50.00

50.00

page 2

i
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 29 of 52

Debtor 1 Case number (known)

First Name Middle Name Last Name

6:18-bk-06465

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21. Other. Specify: 21. +3
22, Calculate your monthly expenses.
22a. Add lines 4 through 21. ava. | ¢ 3,585.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c, Add line 22a and 22b. The result is your monthly expenses. 22. | § 3,585.00
23. Calculate your monthly net income. 3,000.00
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a. %
23b. Copy your monthly expenses from line 22c above. 23b. x4§ 3,585.00
23c. Subtract your monthly expenses from your monthly income. -585.00
The result is your monthly net income. 23c. $
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
CI No. y
es | expect of revenue this year.
7 Yes. Explain here: P v
Official Form 106J Schedule J: Your Expenses page 3
Case 6:18-bk-06465-KSJ Doc13_ Filed 11/02/18 Page 30 of 52

Fill in this information to identify your case:

Dilip Lal

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Namo

 

United States Bankruptcy Court for the: Middle District of Florida

Case number 6:1 8-bk-06465

(If known)

C) Check if this is an
amended filing

 

 

Official Form 106Dec |
Declaration About an Individual Debtor’s Schedules 42115

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

W No

LL) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x x

Signature of Débtor Z

 

 

Signature of Debtor 2”

y

 
    

Date 6 2 2615 Date

MM/ DD / MM/ DD / YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 31 of 52

ill in this information to identify your case:

 

Dilip Lal

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

C 6:18-bk-06465
ase number

(If known) U) Check if this is an
- amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question. .

part 1: | Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

UI Married
a Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

No

CI Yes. List ail of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LJ same as Debtor 1 UL] same as Debtor 1
8142 Via Rosa 2004 .
Same Snes From 7 From
umber tree! Number Street
To present To
Orlando FL 32836 /
City State ZiP Code City State ZIP Code
CJ same as Debtor 1 LI Same as Debtor 4
From From
Number Street ‘Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No

LI Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

 

 

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 32 of 52

Dilip Lal

First Name

6:18-bk-06465

Debtor 1 Case number (known),

 

 

Middia Name Last Name

 

Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CI No
Wi Yes. Fill in the details.

 

 

 

 

 

 

  

  

 

 

   

Sources of income’ |; .; : : Gross incom

  

   
 

' Sources’ of income": -.

‘Grossincome  -

   

 

 

 

O Operating a business

Q) Operating a business

-* (before deductio Check all that apply. - (before deductions and
cs Us vexelusions) os: OL EslettahefEtet atest eee oll sexclusions)
From January 4 of current year until 4 pages. commissions, $ 30,000.00 U pages. commissions, $
the date you filed for bankruptcy: Onuses, Ups TT eS, NPS

C) Operating a business Cl Operating a business
For last calendar year: QO Wages, commissions, 34 800.00 C) Wages, commissions,

2017 bonuses, tips $ bonuses, tips $
(January 1 to December 31, {LJ operating a business (CI operating a business
For the calendar year before that: | Wages, commissions, Q Wages, commissions,

. bonuses, tips $ 24,000.00 bonuses, tips 5

(January 1 to December 31, 2016,
YYYY

 

A 5. Did you receive any other income during this year or the two previous calendar years?

N Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1. ;

 

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

w@ No
L) Yes. Fill in the details.

 

    
  

    

 

 

 

 

   
   
 

 

      

: s income from,
‘each source =... °
“(before deductions and
exclusions)

“:Sources of income.
= -Describe below...

Gross income fro!

” Sources of inc
“Describe bel each source:

ome:,:
‘Describe below. ::

 

    

   

 

 

 

 

 

 

0.00
From January 1 of current year until
the date you filed for bankruptcy:

0.00
For last calendar year:
(January 1 to December 31,201 7 )

YYYY
$
0.00

For the calendar year before that:

2016,
YY

 

(January 1 to December 31

 

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 33 of 52

Dilip Lal 6:18-bk-06465

Debtor 4 Case number (if known),

 

First Name Middle Name Last Name

Er List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

LI No. Go to line 7.

L) Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

() Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LY No. Go to line 7.

C] Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

  

“* Amount you still owe’: Was this payment for...

  

 

 

 

$ $ CL) Mortgage
Creditors Name
Q Car
Number Street CQ) credit card

CY Loan repayment

 

L] Suppliers or vendors

 

 

 

 

City State ZIP Code QO Other
5, s ) Mortgage
Creditors Name
LQ car

CY credit card

 

Number Street
CJ Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code CL) other
$ 8 Q Mortgage
Creditors Name
| Car

 

Number Street CI credit card

0) Loan repayment

 

QQ Suppliers or vendors

L) Other

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 6:18-bk-06465-KSJ Doc13 _ Filed 11/02/18 Page 34 of 52

pettor1 Dilip Lal 6:18-bk-06465

Case number (known),
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Ui No

Q) Yes. List all payments to an insider.

    

= Dates of i “Amount you still : Reason for this payment

 

 

 

 

 

 

 

 

py Payment." p owe
Insider's Name $ 8
Number Street
City State ZIP Code
$ 5.

 

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

CI] Yes. List all payments that benefited an insider.

  
 

  

| Reason for this pa

 

'* Include creditor's name:

 

 

 

 

 

 

 

Insider's Name $ $
Number Street
City State ZIP Code

§ §

 

 

Insider's Name

 

Number Street

 

 

 

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 35 of 52

Dilip Lal 6:18-bk-06465

Debtor 1 Case number (it known),

 

First Name Middle Name Last Name

} Part 4:| Identify Legal Actions, Repossessions, and Foreclosures

 

9, Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

UY no

L} Yes. Fill in the details.

gt

   

 

 

 

 

|] Gourtor agency
Case title Court Name CQ) Pending
: QL) on appeal
Number Street LJ concluded

Case number

 

 

 

 

 

 

City State ZIP Code
Case title. Court Name CI Pending
CL) on appeal
Number Street CI concluded
Case number
City State ZIP Code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

W No. Goto line 11.
CL) Yes. Fill in the information below.

Valué of the property

   

scribe the property.

 

 

Creditor’s Name

 

 

 

 

Number Street

 

Q Property was repossessed.
Q) Property was foreclosed.

 

Q) Property was garnished.
City State ZIP Code (J Property was attached, seized, or levied.

 

 

. Describe the property.

 

° : Value of the: property

 

 

Creditors Name

 

 

 

 

PUTS

Number Street os (oe CEES et hh OS
- Explain what happened ©.

  

Property was repossessed.
Property was foreclosed.
Property was garnished.

 

 

City State ZIP Code

OOOO

Property was attached, seized, or levied.

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 36 of 52

Dilip Lal 6:18-bk-06465

Debtor 1 Case number (if known)

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
No
CI Yes. Fill in the details.

    

<2" Date action“
ce was taken 00":

_ Describe the action the creditortook, |. >

 

 

 

Creditors Name

 

Number Street

 

 

 

 

 

City State ZIP Code Last 4 digits of account number: XXXX-__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
UL Yes

Ea List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No
CL) Yes. Fill in the details for each gift.

   
  

value of more t

   

Gifts with a tota

G n$600:° Describe the gifts =...
per person: . Pe P ae CERES had

         

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

 

Dates you gave = :

  

 

 

‘Gifts with a total'value of more than.$600. Describe the gifts ~~ "ys Dal
perperson 2288 Co ab ee tithe gifts’ 060:

$
Person to Whom You Gave the Gift

$

 

 

Number Street

 

City State ZIP Code

 

 

Person's relationship to you

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 37 of 52

pebtor1 —_Dillip Lal 6:18-bk-06465

Case number (f known)
First Name Middle Name Last Nama

14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
UW No

Oo Yes. Fill in the details for each git or contribution.

  

_ Desetibe what you contributed

 
  
 

 

* Gitts-or contributions t to charities Date you "Value
«that total more’ than $600 * contributed:* =

     

 

 

: $
Charity’s Name

 

 

Number Street

 

City State ZIP Code

 

 

 

 

List Certain Losses

 

15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

WwW No
C3 Yes. Fill in the details.

  
  

~ Describe the e property you lost and
_ how the loss occilrred:: -

 

- Describe any insurance coverage for the loss ae “p Date of your: , Value of property ‘

: loss peg. lost °

   
 

  

   
 

Include: ‘the ‘amount that i insurance has paid. List pending insurance
‘claims’ on line 33 of Schedule. AB: Property. :

     

 

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition? :

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No
L} Yes. Fill in the details.

 

Date payment or: : Amount of payment
i transfer was-...: re ,
; made

 

  

Des ription and value of a ny property transferred

 

 

 

Person Who Was Paid

 

 

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 38 of 52

Dilip Lal 6:18-bk-06465

Debtor 1 Case number (it known)

 

First Name Middle Name Last Name

 

"Date payment or‘... Amountof ~ ..
transfer was made: _payment™ .

 

“Description and value-of any property transferred

 

     

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

UW No

CI Yes. Fill in the details.

 

 

“Deséripton and value, of any property transferred : Date payment. or, | Amount of: payment
ae 1, : transfer was fo I
eamade.3) ccs

        

 

Person Who Was Paid

 

Number Street

 

 

 

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

WH No

CJ Yes. Fill in the details.

     

Describe any property 6 or payments recelved | Date transfer -
or. debts paid in exchange noe ope , was made .

   

" Desctiption’a ‘and value ofp robert
transferred . ws .

   

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZIP Code

 

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 39 of 52

Dilip Lal 6:18-bk-06465

Debtor 1 Case number (it known)

 

First Name Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
C2 Yes. Fill in the details.

 

 

Name of trust

 

 

 

 

List Certain Financlal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred? a
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

C) Yes. Fill in the details.

 

 

 

Name of Finanefal Institution

XXXX- U2] checking $

 

Number Street QO Savings

O Money market

 

Cl Brokerage

 

 

 

 

City State ZIP Code Q Other
XXXX= QO) checking $
Name of Financial Institution —
Q Savings
Number Street Q) Money market

O Brokerage
C) other.

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

WW No

CI Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

(No
Name of Financial Institution Name Ql Yes
Number Street Number Street
City State ZIP Code
City State ZIP Code

 

Official Form'107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 40 of 52

Dilip Lal 6:18-bk-06465

Debtor 1 Case number (known)

 

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
C) Yes. Fill in the details.

 

 

UI No
Olyes

 

- Name of Storage Facility Name

 

Number Street Number Street

 

CityState ZIP Code

 

 

City State ZIP Code

 

ro Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone. ,
W no
CI Yes. Fill in the details.

 

 

 

Owner's Name $

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

 

 

City State ZIP Code

 

  

Give Detalls About Environmental! Information

 

 

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental taw defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 41 of 52

Dilip Lal | 6:18-bk-06465

Case number (it known)

Debtor 1

 

First Name Middla Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

WW No

C] Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Name of site Governmental! unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

wa No
C) Yes. Fill in the details.

 

 

 

 

 

 

 

Status of the.
ASO lt
Case title.
Court Name Q Pending
C) on appeal
Number Street QO Concluded
Case number City State ZIP Code

 

 

 

Ea Give Detalis About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
UW A member of a limited liability company (LLC) or limited liability partnership (LLP)
Q) A partner in a partnership
QO an officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

CJ No. None of the above applies. Go to Part 12.
Yes. Check ail that apply above and fill in the
The Saint Medical Group oP.

Susiness Name

7350 Futures Drive, Suite 9A

Number Street

 
 
 
 
 
    

 

 

(Nutraceutical Products

 

 

“Name of acountané or bookheoper

 

 

Orlando fl 32819

City State ZIP Code

 

 

 

 

Business Name

 

 

Number Street Peis!
Dates business existed

   

0 ‘accountant, oF ‘bookkee Der

 

 

 

From __s«éST‘O

 

 

 

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 42 of 52

 

 

 

  
  

    

        

 

 

 

 

 

 

 

Dilip Lal 18-bk-
Debtor 1 il p La Case number (ir known) 6:18 bk 06465
First Name Middle Name Last Name
“Describe the natu f the business CPR ee Meer UMM OP aes ok
RED as ta BAe § ~ » Do not include Social:Security number. or ITIN: . |!
Business Name
Number Street
From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

A No

L) Yes. Fill in the details below.

  

_ Date issued

 

 

Name MM/DDIYYYY _

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

Signature of Deblert-f— Signature of Debtor 2

Date WW o2/ 201 & Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)? |

&Y No

C) Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

No

LL) Yes. Name of person : . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
a ** Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 43 of 52

 

Fill in this information to identify your case: Check as directed in lines 17 and 21:

ili , ‘ According to the calculations required by
Debtor 1 Dilip Lal this Statement:
First Name Middle Name Last Name
1. Disposable income is not determined
under 11 U.S.C. § 1325(b)(3).

2. Disposable income is determined
under 11 U.S.C. § 1325(b)(3).

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465

 

Case number
(If known)

 

CJ 3. The commitment period is 3 years.
4. The commitment period is 5 years.

 

 

 

[| check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income

and Calculation of Commitment Period 12/15

"Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the

top of any additional pages, write your name and case number (if known).

er Calculate Your Average Monthly Income

1. What is your marital and filing status? Check one only.
Not married. Fill out Column A, lines 2-11.

CJ Married. Fill out both Columns A and B, lines 2-11.

 

 

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all 3,000.00
payroll deductions). $s $
g __ 0.00

3. Alimony and maintenance payments. Do not include payments from a spouse.

4. All amounts from any source which are regularly paid for household expenses of
you or your dependents, including child support. Include regular contributions from
an unmarried partner, members of your household, your dependents, parents, and
roommates. Do not include payments from a spouse. Do not include payments you 3 000.00
listed on line 3. $ *? . $

5. Net income from operating a business, profession, or
farm

Gross receipts (before all deductions)

 

Ordinary and necessary operating expenses —-$ -$

Net monthly income from a business, profession, or farm 5 3,00: $ poy, g 3000.00 5

 

   
  
 

6. Net income from rental and other real property

Gross receipts (before all deductions) $
Ordinary and necessary operating expenses -$
Net monthly income from rental or other real property $ 0.00 FoPy 50: 00 $

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 1

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 44 of 52
Dilip Lal 6:18-bk-06465

Debtor 1 Case number (known),
First Name Middle Name Last Name :

 

“Column A.
> Debtor 1. |.

   

Column B®
Debtor 2 or. °° >
‘Non-filing spouse.

  

0.00

7. Interest, dividends, and royalties $ $.

0.00

8. Unemployment compensation $ $

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here: oc... esessscessssesseseceees v

9. Pension or retirement income. Do not include any amount received that was a 0.00
benefit under the Social Security Act. $. $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the
total below. :

§ 0.00

 

 

Total amounts from separate pages, if any. +3 +3

 

 

11, Calculate your total average monthly income. Add lines 2 through 10 for each 3,000.00 | + 0.00 =| 3,000.0
column. Then add the total for Column A to the total for Column B. $ : $ $.”

 

 

 

 

 

 

Total average
monthly income

EERE vctermine How to Measure Your Deductions from Income

12. Copy your total average monthly income from lime 11. oon. ceeeeseeeeeneceeersseesessessnsanssceneseseenasenssassatnaeseenesseasessenmosssasencasssenene $ 3,000.00

13. Calculate the marital adjustment. Check one:
You are not married. Fill in 0 below.
CJ You are married and your spouse is filing with you. Fill in 0 below.
CJ You are married and your spouse is not filing with you.

Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of

you or your dependents, such as payment of the spouse’s tax liability or the spouse’s support of someone other than
you or your dependents.

Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
list additional adjustments on a separate page.

If this adjustment does not apply, enter 0 below.

 

 

; 0.00

Copy here »> ™~

 

 

 

 

14. Your current monthly income. Subtract the total in line 13 from line 12. g22000.00

 

 

 

15. Calculate your current monthly income for the year. Follow these steps:

3,000.00
15a, Copy line 14 here > $7

Multiply line 15a by 12 (the number of months in a year). x 12

 

 

16b. The result is your current monthly income for the year for this part of the fOrM. eee eee ssssseeaneecatenestesessesesuaeneatsacseneesesnssonateee g_96,000.00

 

 

 

 

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 2
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 45 of 52
Dilip Lal 6:18-bk-06465

First Name Middle Name Last Name

Debtor 1 Case number (known),

 

 

16. Calculate the median family income that applies to you. Folie nese steps:

16a. Fill in the state in which you live.

16b. Fill in the number of people in your household.

16c. Fillin the median family income for your state and size Of NOUSEHOIC, .........cescsescsesssesssseessessessesssesssecssssssesseesseessesseesysssvessneeeseessessens

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

50,860
$e

17, How do the lines compare?

17a. Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined: under
11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Ca/culation of Your Disposable Income (Official Form 122C-2).

17b. C] Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
On line 39 of that form, copy your current monthly income from line 14 above.

=a Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

18. Copy your total average monthly income from lime 11. oo... ee ssssssceseesceereeeneesteesucoutsseesessesseevecsessesassenscaccnceeseusesteaneasessnensnensessees $ 3,000.01

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse’s income, copy
the amount from line 13.
19a. If the marital adjustment does not apply, fill in 0 ON Fine 19@. oo. esc eceeeeceseneensetscsesetseasesssesssoneseateatenseaasseeeesseeseretseeaeee § 0.00

19b. Subtract line 19a from line 18. $ 3,000.0:

 

 

 

 

20. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

20a, Copy line 19D. ccccccssscssssssecssssssssesssssssssssssnsssssssssssstssssssssusesssecsescsssssesscsseccecesescesesssssssssnsseeeeceeescsnanseseseeseteeessoeessassanuuansucteesestecassassensantenes § 3,000.00
Multiply by 12 (the number of months in a year). x 12

20b. The result is your current monthly income for the year for this part of the form. $ 36,000.00

20c. Copy the median family income for your state and size of household from lime 160. oo... essssesssesseseesessassesensneesestencessassesetesees § 50,860

 

 

 

21. How do the lines compare?

Line 20b is less than line 20c, Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
The commitment period is 3 years. Go to Part 4.

check box 4, The commitment period is 5 years. Go to Part 4.

.

 

 

By signing here, under perjury | declare that the information on this statement and in any attachments is true and correct.
Signature of Debtor” Signature of Debtor 2
pate ll / 02 t Date
MM/DD /YYYY MM/ DD /YYYY

If you checked 17a, do NOT fill out or file Form 122C-2.
If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above:

 

 

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 3
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 46 of 52

Fill in this information to identify the Penn

Debtor 1 Dilip Lal
First Name Middle Name Last Name
Debtor 2 : NK
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465 13

Case number Chapter
{If known)

 

 

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signatu _ 1245

 

  

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare docusfents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Pfocedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

} Part 1: ES to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

  
    
 
 
  

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

whether to file a petition under the Bankruptcy Code (17 U.S.C. § 101 et seq/

whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

& &@

whether your debts will be eliminated or discharged in a case under thé Bankruptcy Code;

whether you will be able to keep your home, car, or other property After filing a case under the Bankruptcy Code;

@

what tax consequences may arise because a case is filed under’ the Bankruptcy Code;
whether any tax claims may be discharged;
whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

how to characterize the nature of your interests in property or your debts; or

what procedures and rights apply in a bankruptcy

The bankruptcy petition preparer . has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

’ Date { O02 Zol&

Signature of Deb’ acknowledging receipt of this notice MM/DD /

Dit -&cC

 

 

Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

 

 

 

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 47 of 52

Dilip Lal

First Name

6:18-bk-06465

Debtor 1 Case number (known),

 

Middle Name Last Name

ir Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, | declare that:
% | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

| or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

@ if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

Printed name Title, if any Firm name, if it applies
Number Street
City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
(Check ail that apply.)

Chapter 11 Statement of Your Current Monthly :
Income (Form 122B)

Chapter 13 Statement of Your Current Monthly

WH schedule | (Form 1061) _ O
WU schedule J (Form 106J)

Voluntary Petition (Form 101)
Statement About Your Social Security Numbers

Official Form 119

(Form 121)

Ww Summary of Your Assets and Liabilities and

Declaration About an Individual Debtor's
Schedules (Form 106Dec)

Income and Calculation of Commitment Period
(Form 122C-1)

Certain Statistical Inf tion (F
a ortain Statistical Information (Form 108Sum) statement of Financial Affairs (Form 107) Chapter 13 Calculation of Your Disposable

Schedule A/B (Form 106A/B -

( ) L} Statement of Intention for Individuals Filing Income (Form 122C-2)
lid Schedule c (Form 106C) Under Chapter 7 (Form 108) Cy Application to Pay Filing Fee in Installments
Wd Schedule D (Form 106D) Q) chapter 7 Statement of Your Current Q (Form 103A)
M F 122A-1 icati ili
(id Schedule E/F (Form 106E/F) onthly Income (Form : Watved te tn 038) "hiing Fee
LI statement of Exemption’ from Presumption ed (Form
a’ Schedule G (Form 1066) of Abuse Under § 707(b)(2) LL) A list of names and addresses of all creditors
WH schedule H (Form 106H) (Form 122A-1Supp) (creditor or mailing matrix)
L) Chapter 7 Means Test Calculation QC) other

(Form 122A-2)

 

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

§89-52-1276

 

Signature of banifruptcy psfiten preparer or officer, principal, responsible

person, or partne!

Dilip Lal

 

Printed name

 

Signature of bankruptcy petition preparer or officer, principal, responsible

person, or partner

 

Printed name

Social Security number of person who signed

Social Security number of person who signed

Bankruptcy Petition Preparer’s Notice, Declaration, and Signature

pata it/62 [2018
MM /DD/YYYY

Date
MM/DD/YYYY

page 2

 
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 48 of 52

B2800 (Form 2800) (12/15)

United States Bankruptcy Court
_ Ulppre _ District Of _FZo2/p 4

Inre Dict LA Case No, ©: 1\S- BK- 064645
ebtor
nent Chapter [5

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 1)0(h)(2).]

 

  
  
   
 
    
  
  

1. Under 11 U.S.C. § 110(h), I declare under penalty of-perjury that I am not an attorney oy’employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rerfdered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as fol

For document preparation services I have agreed to accept........sssesseseersren $

Prior to the filing of this statement I have received... secseesseseseeeeerseereeseetaees

Balance Due....cccssssssssssssssessssessssscssssecesvessssessasecsssssessaseesssessssesensnecnssecsssneessstegfhorn

2. I have prepared or caused to be prepared the following docurents (itemize):

and provided the following services (itemize):

3. The source of the compensation paid to me was:
Debtor Other (s

4. The source of compensation to be paid to mg‘is:
Debtor Offer (specify)
5. The foregoing is a complete statemeyt of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(sy in this bankruptcy case.

  
   

6. To my knowledge no other pefson has prepared for compensation a document for filing in connection with
this bankruptcy case excepts listed below:

NAME SOCIAL SECURITY

 

Signature ~ Social Security number of bankruptcy Date
petition preparer*

Printed name and title, if any, of Address
Bankruptcy Petition Preparer

 

 
 
  
   
  
 

an individual, state the Social Security number of the officer, principal,
ptcy petition preparer. (Required by 11 U.S.C. § 110).

* If the bankruptcy petition preparer is
responsible person or partner of the bai

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may resujf in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 49 of 52

B2030 (Form 2030) (12/15)

United States Bankruptcy Court Pr
Miopcee District Of_ _FLOAIDE

In re
Case No. 621(@-Ble- 0646S
Debtor Chapter [3
DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s¥ in

contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept... .... cece cee ete ees $

 
  

Prior to the filing of this statement I have received. ...... Lecveeeveeeeunes $
Balance Due... 1... cee eee cece tne eet rene ene eens $

2. The source of the compensation paid to me was:

LJ Debtor LJ Other (specify)
3. The source of compensation to be paid to me is:
C Debtor O Other (specify)
4, LJ I have not agreed to share the above-disclosed compensation With any other person unless they are

members and associates of my law firm.

CJ I have agreed to share the above-disclosed compensatign with a other person or persons who are not
members or associates of my law firm. A copy of the agréement, together with a list of the names of the
people sharing in the compensation, is attached. ’

5. Jn return for the above-disclosed fee, I have agreed to rénder legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor' s financial situation, And rendering advice to the debtor in determining whether to
file a petition in bankruptcy;

b. Preparation and filing of any petition Schedules, statements of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;
Bo Case 6:18-bk-06465-KSJ Doc13_ Filed 11/02/18 Page 50 of 52

B2030 (Form 2030) (12/15)
d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e. [Other provisions as needed]

  
 

6. By agreement with the debtor(s), the above-disclosed fee does not include the foflowing services:

 

   
 
 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or“arrangement for payment to
me for representation of the debtor(s) in this bankruptcy proceeding.

Date nen Oe

Name law firm

 

 

 

 

4
Fill in this information to identify the case:

Dilip Lal

Debtor 1

 

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

6:18-bk-06465 13

Case number Chapter
(If known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 125

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare dotuments that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankfuptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

ao Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

 

/

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal aqvice, including the following:

 
 
 
 

whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

whether your debts will be eliminated or discharged in a case under the Bankruptoy Code;

whether you will be able to keep your home, car, or other property after filing a gase under the Bankruptcy Code;

what tax consequences may arise because a case is filed under the Bankruptcy Code;
whether any tax claims may be discharged;
whether you may or should promise to repay debts to a creditor or enteyinto a reaffirmation agreement;

how to characterize the nature of your interests in property or your debts; or

what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

YA Date Hf, Oe 201"
Sighature of Penton acknowledging receipt of this notic MM/DD /

Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

  

 

 

 

 

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1
? Case 6:18-bk-06465-KSJ Doc13 Filed 11/02/18 Page 52 of 52

Dilip Lal

First Name

6:18-bk-06465

Debtor 1 Case number (known).

 

Middle Name Last Name

ir Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, | declare that:
- @ | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

& 1 or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

® if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

Printed name Title, if any Firm name, if it applies
Number Street
City State ZIP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check ail that apply.)

Yi Schedule | (Form 1061) L) Chapter 11 Statement of Your Current Monthly :
Income (Form 122B)

Chapter 13 Statement of Your Current Monthly

Voluntary Petition (Form 101)
Statement About Your Social Security Numbers U Schedule J (Form 106J)

Official Form 119

(Form 121)

rs Summary of Your Assets and Liabilities and

Certain Statistical Information (Form 106Sum)

Declaration About an Individual Debtor's
Schedules (Form 106Dec)

Income and Calculation of Commitment Period
(Form 122C-1)

Schedule A/B (Form 106A/B 1 statement of Financial Affairs (Form 107) WU chapter 13 Calculation of Your Disposable
YI Schedule ‘orm .
( ) L) Statement of intention for Individuals Filing Income (Form 122C-2)
Wd Schedule C (Form 106) Under Chapter 7 (Form 108) (J Application to Pay Filing Fee in Installments
Schedule D (Form 106D) CL) Chapter 7 Statement of Your Current (Form 103A)
Wd Schedule E/F (Form 106E/F) Monthly Income (Form 122A-1) CJ Application to Have Chapter 7 Filing Fee
LJ Statement of Exemption from Presumption Waived (Form 103B)
a’ Schedule G (Form 1066) of Abuse Under § 707(b)(2) (2 Alist of names and addresses of all creditors
W schedule H (Form 106H) (Form 122A-1Supp) (creditor or mailing matrix)
Q) Chapter 7 Means Test Calculation UO other

(Form 122A-2)

 

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

 

5§89-52-1276

 

Signature of bankruptcy petitign Breparer or officer, principal, responsible

person, or partner

Dilip Lal

 

Printed name

 

Signature of bankruptcy petition preparer or officer, principal, responsible

person, or partner

 

Printed name

Social Security number of person who signed

Social Security number of person who signed

Bankruptcy Petition Preparer’s Notice, Declaration, and Signature

Date ul /02/ bolt
MM /D®/YYYY

Date
MM/DD/YYYY

page 2

 
